Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
2.	The closest prior art considered is previously cited Paul et al (US 2017/0322052 A1). Paul et al teaches, a sensor comprising: a substrate (Fig. 6a, 6b, Para. [0070]) having a first region and a second region (Fig. 3a, Para. [0060]); a first series of first magnetoresistive (MR) elements formed on the substrate, the first series of first MR elements including at least two first MR elements (Fig. 3a, Para. [0060]); and a second series of second MR elements that is coupled in parallel with the first series of first MR elements to form a bridge circuit, the second series of second MR elements being formed on the substrate, the second series of second MR elements including at least two second MR elements (Fig. 3a, Para. [0060]), each of the at least two second MR elements having a different pinning direction than either of the at least two first MR elements (Fig. 3a, Para. [0060]), wherein one of the at least two first MR elements and one of the at least two second MR elements are formed in the first region of the substrate and have different pinning directions, wherein another one of the at least two first MR elements and another one of the at least two second MR elements are formed in the second region of the substrate and have different pinning directions (Fig. 3a, Para. [0060]), wherein a first output node of the bridge circuit is coupled between the at least two first MR elements, and a second output node of the bridge circuit is coupled between the at least two second MR elements (Fig. 3a, Para. [0062].)
3.	The prior art does not teach or suggest, alone or in combination with the rest of the limitations in the claim, “and wherein the first region and the second region are spaced apart from one another by a distance that is greater than a distance between the first and second MR elements in the first region.”

Allowable Subject Matter
4.	Claims 1 – 5, 8 – 12, 14 – 16, and 18 – 20 allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art does not teach or suggest alone or in combination with the rest of the limitation in the claim. “And wherein the first region and the second region are spaced apart from one another by a distance that is greater than a distance between the first and second MR elements in the first region.”
7.	Regarding claim 8, the prior art does not teach or suggest alone or in combination with the rest of the limitation in the claim. “And wherein the first region and the second region are spaced apart from one another by a distance that is greater than a distance between the first and second MR elements in the first region.”
8.	Regarding claim 15, the prior art does not teach or suggest alone or in combination with the rest of the limitation in the claim. “Each first pair of first MR elements including first MR elements that have opposite pinning directions; each second pair of second MR elements including second MR elements that have opposite pinning directions.”
9.	Claims 2 – 5 are allowed due to their dependencies on claim 1. Claims 9 – 12, and 14 are allowed due to their dependencies on claim 8. Claims 16 and 18 – 20 are allowed due to their dependencies on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868